Title: To Alexander Hamilton from Augustus de Grasse, 3 September 1799
From: Grasse, Alexandre François Auguste de
To: Hamilton, Alexander


          
            His Excellency Major General Hamilton.
            Sir,
            charleston South Carolina the 3th. of 7ber 1799.
          
          Convicted by a Long and painfull Experience that in vain have I flaterd myself that a new order of things in france Would Enable me to return to my native Country, I have adopted this as my own in June Last have been admitted a Citizen of the united-States.
          But Without any Property; deprived of the assistance Which through the Benevolence of General Washington Granted to me; having moreover to provide for an Increasing family & Knowing no other profesion than the military, Wich Which I have practised from my Early years; I have taken the Liberty to adress to the President in order to be Employed in the new Corps of Engineers Which is on the Point of being raised and to be Commander as I am told by Colonel Senff.
          I should then be very thankfull were you Sir, to join your Recommendation to my Sollicitations to the president. Colonel Senff Seem Willing to See me amongst the officers Who Will be under his orders & has himself Even advised me to Present my Petition to that Effect having promised me also that he should deliver the Present to your Excellency.
          accostumed from my infancy to the military Subordination I trust I shall Discharge all the Duties required in that Line and hope that my Services Will be usefull to a Country to Which I have already had So many obligations.
          I am With Great Respect Sir Your most obedt. Servt.
          
            Augustus de Grasse
            Last an Engineer to the Service of the U.S.
          
        